Citation Nr: 0822082	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung disabilities due 
to asbestos exposure, to include asbestosis and chronic 
obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision.  

This appeal was remanded by the Board in July 2004 to 
schedule a hearing before a Veterans Law Judge.  In November 
2004, the veteran testified in a video conference hearing in 
front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has 
been reviewed.

This appeal was remanded by the Board in January 2006 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence shows that the veteran was exposed to 
asbestos in service and the competent medical evidence shows 
that he has pulmonary disease related to asbestos exposure in 
service. 


CONCLUSION OF LAW

A lung disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

As a preliminary matter, the veteran was afforded a hearing 
in front of the undersigned Veterans Law Judge in July 2004 
and a VA Compensation and Pension Examination in March 2006.  
Therefore, the Board finds that the RO complied with its July 
2004 and January 2006 Remands.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not:  (1)  service records 
demonstrate the veteran was exposed to asbestos during 
service; (2)  development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3)  a relationship 
exists between exposure to asbestos and the claimed disease 
in light of the latency and exposure factors.  M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this case, the veteran was diagnosed with two lung 
disabilities.  Various VA and private medical records show 
that the veteran was diagnosed with and received treatment 
for COPD in June 1996.  In a February 1999 x-ray the veteran 
was also diagnosed with interstitial lung disease consistent 
with asbestos exposure/asbestos related disease and pleural 
thickening/pleural plaque consistent with asbestos 
exposure/asbestosis related disease.  In a June 2002 CT of 
the veteran's chest, a private physician indicated that there 
was pleural plaque seen in the left lung base in a pattern 
suggestive of asbestos exposure.  In November 2003 letter, a 
private physician stated that the veteran was being treated 
for COPD of the lung as well as asbestos exposure.  

The first question that must be answered is whether the 
veteran likely was exposed to asbestos during service.  The 
applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). See Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1, Part 6, Chapter 7, 
Subchapter IV, § 7.21 b.

After a thorough review of the claims file, the Board finds 
that there is sufficient evidence to establish that the 
veteran was exposed to asbestos while in service.  The Board 
notes that the veteran's service records are presumed 
destroyed in the 1973 fire at the National Personnel Records 
Center and are unavailable for review.  The Board is aware 
that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

According to the DD Form 214, the veteran was an airplane 
mechanic in service.  The veteran testified that he was a 
mechanic for aircraft reciprocating engines, jet engines, and 
APG general maintenance.  The veteran provided testimony 
about the exhaust caps, fuel tanks, hydraulic lines, and fuel 
rods which were insulated with asbestos.  The veteran also 
testified that he was on fire detail, which would include 
firing the boilers, hangers and barracks.  He testified that 
he observed a powder substance in the boilers.  The veteran's 
testimony with respect to asbestos exposure was not 
contradicted by any evidence of record and is at least 
consistent with those types of jobs as described above.  The 
veteran also testified that he may have had exposure after 
service, but he was not sure.  He also told the VA examiner 
in March 2006 that he did not have known asbestos exposure 
after service.  In this regard, the Board finds the veteran's 
testimony to be credible and concludes, affording the veteran 
the benefit of the doubt, that he was exposed to asbestos in 
service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  

The remaining issue is whether the veteran's lung 
disabilities are related to the asbestos exposure in service.  

In a December 2003 letter, the veteran's private physician 
stated that he reviewed the military records and based upon 
these findings, it was more likely than not that the veteran 
had an asbestos condition which was directly related to 
exposure to asbestos in service. 

A private physician treating the veteran for COPD, in a July 
2006 letter, indicated that a CT of the veteran's chest was 
consistent with pleural plaque, which was related to asbestos 
exposure.  The physician stated that the veteran had severe 
compromised lung function which was related to underlying 
COPD and maybe contributed to by asbestos lung disease.  


In the March 2006 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, reviewed the medical 
evidence of record and examined the veteran.  The examiner 
concluded that the veteran had evidence of obstructive 
ventilatory defect with evidence of air trapping and a 
reduced diffusing capacity.  The examiner specifically found 
that the veteran's COPD was not due to asbestos exposure and 
was more likely than not due to the veteran's prior history 
of significant tobacco product use.  However, based on review 
of the CT scan of the veteran's chest in 2002, the veteran 
had evidence of pleural based disease and interstitial lung 
disease.  Based on the imaging study results, the examiner 
found that the veteran had pulmonary disease that was at 
least as likely as not due to asbestos exposure.  The 
examiner stated that it would only be with speculation to 
differentiate the amount of reduction in the diffusing 
capacity, total lung capacity and vital capacity due to 
asbestosis versus that due to end stage COPD with emphysema.  

The examiner concluded that the CT scan in 2002 revealed 
evidence of interstitial lung disease and pleural based 
disease consistent with asbestos exposure.  Although the 
veteran's COPD was not related to asbestos exposure, the 
veteran did have evidence of reduced total lung capacity, 
vital capacity and single breath DLCO that was at least as 
likely as not due to asbestos exposure consistent with 
asbestos.  

The Board finds that service connection is warranted in this 
case.  The medical evidence shows that the veteran's lung 
disability, including pleural based disease and interstitial 
lung disease, was caused by exposure to asbestos.  Both the 
VA examiner and private physicians confirmed that the veteran 
had pulmonary disease related to asbestos exposure.  
Additionally, as the Board previously afforded the veteran 
the benefit of the doubt that he was exposed to asbestos in 
service, the Board also finds that the pulmonary disease is 
related to the asbestos exposure in service.  As such, 
service connection is granted. 




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for lung disabilities, including pleural 
based disease and interstitial lung disease, as due to 
asbestos exposure is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


